Title: To Alexander Hamilton from Ebenezer Stevens, 26 November 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl Hamilton
            Sir
            New York 26 Novr. 1799
          
          In conformity to your request I have been to the Encampment at Scotch plains and examined the Hutts erecting there for the Accommodation of 11, 12, & 13 Regimts. and also the Timber for Building them.
          It appears there is not sufficient timber & boards, for to complete the necessary Hutts Hospital, Guard House & Qt Masters Store House all which I conceive, proper to be erected—
          There is nothing that will justify the purchasg. of more Boards & Nails but the want of timber to complete the Hutts for the Officers & privates of those Regimts. the cost attending the same will not exceed $2000. Dollars to each Regimt. and I am fully Convinced that this mode of Hutting will be attended with a less expence to Government of $20,000. Drs. than making of Barracks—I have made several calculations & find that it will require 10,000. Boards for Rank & file, and as many more for the Officers Hutts, together with about 4000 more for the erecting of the Store, Hospital & Guard House amounting together to the Number of 24,000. Boards which may be calculated @ 1/4 ea. and in addition thereto about a Ton weight of Nails—
          I am Sir with great Consideratn Your Hble St.
          
            Ebenr Stevens.
          
          
          
            
              
                24000. Boards @ 1/4—
                $2000.
              
              
                2000 Wt Nails 1/1—
                250.
              
              
                
                $2250.
              
            
          
        